Case: 1:18-Cv-05489 Document #: 23-3 Filed: 04/04/19 Page 1 of 17 Page|D #:54

EXhibit
C

EXhibit C

Case: 1:18-Cv-05489 Document #: 23-3 Filed: 04/04/19 Page 2 of 17 Page|D #:55

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLlNOlS

EASTERN DlVlSlON

TRUSTEES Of the CHICAGO REGIONAL )
COUNCIL OF CARPENTERS PENSION )
FUND, et al. )
)

Plaintiffs, ) Case No. 18 cv 5489

) Judge Kennelly

v. )
)
HHD ENTERPRISES, INC., and )
ROBERT HOUSMAN )
)
Defendants. )

SWORN DECLARATION PURSUANT TO 28 U.S.C.A. § 1746

 

Daniel P. McAnally declares as follows:

1. I am an associate of the law firm of McGann, Ketterman & Rioux and am
licensed to practice law in the State of Illinois and in the U.S. Dist. Court for Northern

District of Illinois, Eastern Division.

2. l have personal knowledge of the facts stated herein and if called to testify

in this matter, l can competently testify to such facts from my own such knowledge

3. _ l have in excess of 26 years experience representing trustees of employee
benefit plans, including the prosecution of Federal Court litigation to collect delinquent

employer contributions

4. The Collective Bargaining Agreement and the Trust Agreements under
which this action is based provide for the payment of attorneys’ fees and costs incurred if

the Trust Funds utilize legal counsel to collect unpaid ERISA contributions

5. Attorneys of this law firm have devoted 37.'75 hours in connection with the
this case at the rates of $200.00 / $215.00 per hour. The total attorney fees billings is

$8,078.75.

Case: 1:18-Cv-05489 Document #: 23-3 Filed: 04/04/19 Page 3 of 17 Page|D #:56

6. l have spoken with four other lawyers from four different labor law firms
who practice this type of ERISA trust fund litigation Based on my knowledge and
experience, the rates charged by the hour in this case are less than or equal to the usual
and customary rates charged by other law firms doing similar work in the United States

District Court for the Northen District of Illinois.

7. In addition, the filing fee was $400.00, the fees for service of process were

$120.00 and there were six UPS mailings for $112.10. These costs total $632.10.

8. l certify that the attached detailed attorney fees and costs totaling

$8,710.85 were necessary and reasonable.

l declare under penalty of perjury under the laws of the United States of America that
the foregoing information contained in this Declaration is true and correct.

Date: April 3, 2019

s1 Daniel P. l\/[cAnally

Attorney for the Trustees of the Chicago
Regional Council of Carpenters Pension Fund,
et al.

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 4 of 17 PagelD #:57

 

 

 

 

4/3/2019 i\/icGANN, KETTERi\/iAN & RlOUX
10:17 Al\/i Slip Listing Page 1
Se|ection Criteria
Siip.Classification Open
Case.Selection include: CTF-C./N11273/25629
S|ip.Transaction Typ 1 - 1
Rate lnfo - identifies rate source and level
Slip iD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Bill Status
Description Reference Variance
574810 Tii\/lE DPl\/i 1.00 215.00 215.00
8/10/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Review referral from the Chicago Regionai 0.00
Carpenter Trust Funds; review trust fund claiml
agreement between the parties and history of
communication between the fund office and the
signatory employer; prepare database and load
information regarding case facts, history and legal
strategy; prepare file for litigation; prepare
summary and entry into the litigation status report
for presentation to the trustees
574811 Tii\/iE DPl\/l 1.25 215.00 268.75
8/11/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Review the illinois Secretary of State web site and 0.00
perform LEXiS research to determine corporate
status and registered agent information for legal
process; search for related individuals entities
pending cases and assets
574812 Tli\/lE DPi\/i 1.25 215.00 268.75
8/13/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Prepare complaint summonsl appearance forms 0.00
and civil cover sheet for Trust Funds' claims and
compliance matters pursuant to ER|SA Section
1132.
574813 Til\/iE DPl\/l 0.25 215.00 53.75
8/13/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Prepare the complaintl summonsl civil cover sheet 0.00
and appearance for electronic filing; file the
documents
574814 Til\/lE DPi\/i 0.50 215.00 107.50
8/13/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Review email from the U.S. District Court Clerk 0.00

regarding the electronic filing; downioad and print

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 5 of 17 PagelD #:58

4/3/2019 i\/chANN, KETTER|V|AN & RIOUX
10;17 Al\/i Slip Listing Page 2
Slip lD ATTORNEY Units Rate Siip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Bill Status
Description Reference Variance

 

the complaint summons civil cover sheet and
attorney appearance; review the complaint; load
information regarding the filing date, case number
and assigned judge and magistrate into the
database; online review of the judge's standing
orders regarding pre-trial iitigation, motion practice
and status hearing dates; review minute clerk
contact information; prepare courtesy copy of the
complaint for the assigned judge

574815 Tii\/lE DPl\/l 0.40 215.00 86.00
8/14/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Prepare summons for the signatory corporate 0.00

defendant include court information; electronically
file the summons; communication with the clerk of
the court regarding the issuance of the summons;
review email from the clerk regarding the
completed summons for service; downioad
summons and enclose in file.

574816 Til\/iE DPl\/l O.4O 215.00 86.00
8/14/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Prepare summons for the owner / president of the 0.00

signatory defendant include court information;
electronically file the summons; communication
with the clerk of the court regarding the issuance of
the summons; review email from the clerk
regarding the completed summons for service;
downioad summons and enclose in file.

574817 Tli\/lE DPl\/i 0.50 215.00 107.50
8/14/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Prepare correspondence to legal process server 0.00
directing service of the summons and complaint
574818 Til\/iE DPl\/i 0.50 215.00 107.50
8/16/2018 Biilabie 0.00 T@7
Bi|led G:102838 9/4/2018 CTF-C./N11273/25629 0.00
Prepare correspondence to Kristina i\/i. Guastaferril 0.00

CPA, Administrator, Chicago Regional Council of
Carpenters Benefit Funds and Earl Oliver trust
fund office regarding the filing of the complaint
court information, nature of the claim and legal
strategy in proceeding; telephone conference with
Earl E. Oliverl Field Representative, trust fund
office regarding same; Review file for current
status; review the court docket

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 6 of 17 PagelD #:59

 

4/3/2019 l\/chANNl KETTERl\/iAN & RlOUX
10:17 Ai\/i Slip Listing Page 3
Slip lD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate info
Posting Status Case Est. Time Biil Status
Description Reference Variance
576843 Til\/lE DPl\/i 0.40 215.00 86.00
9/24/2018 Biilabie 0.00 T@7
Bi|led G:103012 10/3/2018 CTF-C./N11273/25629 0.00
Review correspondence from the fund office 0.00
regarding the monthly litigation status report;
update status of the case and future steps to be
taken; review the attorney fees and update since
the last report
577017 TiiViE DPi\/i 0.20 215.00 43.00
9/16/2018 Biilabie 0.00 T@7
Bi|led G:103012 10/3/2018 CTF-Ci/N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00
Northern Dist. of illinois regarding l\/liNUTE entry
before the Honorable l\/latthew F. Kennelly: The
Court sets the case for an initial status hearing
pursuantto Fed. R. Civ. P. 16(a) & (c) on
10/10/2018 at 9:30 a.m. and directs plaintiffs
attorney to advise each defendant or its counsel of
record in writing of the status hearing date;
downioad documents to the file folder; print
document and enclose in fiie.
577378 Tii\/iE DPi\/l 075 215.00 161_25
10/1/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Review correspondence from special process 0.00
server regarding the report on service of the
summonses and complaints; review process
server remarks regarding details of service; review
affidavit of service for legality; electronically file the
proof of service with the clerk of the U.S. Dist.
Court for the Northern Dist. of iiiinois; docket
follow-up dates for Answer due date;
correspondence to the fund office regarding
service of the complaint and current status the
collection efforts
577379 Til\/lE DPi\/i 0.10 215.00 21.50
10/2/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00

Northern Dist. of illinois regarding SUi\/ll\/lONS
Returned E)<ecuted by Trustees of the Chicago
Regionai Council of Carpenters Pension Fund,
Chicago Regionai Council of Carpenters
Apprentice & Trainee F’rogram Fund, Chicago
Regional Council of Carpenters VVe|fare Fund,
Chicago Regional Council of Carpenters
Supplementai Retirement Fund as to HHD
Enterprises, lnc. on 8/21/2018, answer due
9/11/2018.; downioad documents to the file folder;

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 7 of 17 PagelD #:60

 

4/3/2019 i\/icGANN, KETTERi\/iAN & RiOUX
10:17 Al\/i Slip Listing Page 4
Slip iD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate info
Posting Status Case Est. Time Biil Status
Description Reference Variance
print document and enclose in file.
577380 Tli\/iE DPi\/i 0.10 215.00 21.50
10/2/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00
Northern Dist. of illinois regarding SUl\/ll\/lONS
Returned Executed by Trustees of the Chicago
Regional Council of Carpenters Pension Fund,
Chicago Regional Council of Carpenters
Apprentice & Trainee Program Fund, Chicago
Regional Council of Carpenters Welfare Fund,
Chicago Regional Council of Carpenters
Supplemental Retirement Fund as to Robert
Housman on 8/21/2018l answer due 9/11/2018.;
downioad documents to the file folder; print
document and enclose in file.
577381 Tli\/lE DPl\/l 0.10 215.00 21.50
10/4/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF~C./N11273/25629 0.00
Telephone conference with Earl E. Oliver, Field 0.00
Representative, trust fund office regarding status of
the litigation
577382 Tii\/iE DPi\/l 1.25 215.00 268.75
10/3/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Prepare motion for order of default to obtain 0.00
contribution reports and contributions or in the
alternative estimate on contributions due if no
reports are submitted; prepare exhibits; review
judge's schedule for hearing date and time.
577383 Til\/lE DPl\/i 0.40 215.00 86.00
10/4/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Prepare the document for electronic filing; 0.00
electronically file the document with the U.S. Dist.
Court clerk's office; prepare courtesy copy for the
assigned Judge Kennelly.
577384 TllViE DPl\/l 0.70 215.00 150_50
10/5/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Prepare a proposed order of default in support of 0.00

the Trust Funds motion; correspondence to Judge

Kennelly.
577617 Tli\/lE DPi\/l
10/9/2018 Biilabie

Bi|led GI103173 11/1/2018 CTF-C./N11273/25629

5 ii . i__
0.00 T@7
0.00

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 8 of 17 PagelD #:61

 

4/3/2019 i\/icGANN, KETTERIV|AN & RlOUX
10:17 Al\/l Slip Listing Page 5
Slip lD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Biil Status
Description Reference Variance
Mhdiw ' ' ' ` file 0.00
. .
m. .
Wi . . . .
577654 Tli\/lE DFW 0.50 200.00 100.00
10/9/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Prepare for court status/motion hearing; review file 0.00
for current status and most recent activity;
telephone conversation with trust fund regarding
status of the litigation; review court docket to
confirm that the case will be called for status
577657 Til\/lE DFW 1.00 200.00 200.00
10/10/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Attended court hearingl 0.00
578147 Til\/lE DPl\/l O.1O 215.00 21_50
10/10/2018 Biilabie 0.00 T@7
Bi|led G;103173 11/1/2018 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00
Northern Dist. of illinois regarding l\/llNUTE entry
before the Honorabie l\/latthew F. Kennelly: Status
hearing and motion hearing held on 10/10/2018.
i\/iotion for order is granted Order of default to
follow. l\/lailed notice; downioad documents to the
file folder; print document and enclose in file.
578150 Tli\/lE DPl\/l 0.50 215.00 107.50
10/13/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00
Northern Dist. of illinois regarding ORDER OF
DEFAULT signed by the Honorabie l\/latthew F.
Kenneliy on 10/10/2018. l\/lailed notice. ; downioad
documents to the file folder; print document and
enclose in fiie; correspondence to the fund office
regarding same.
578151 Tli\/lE DPl\/i 1.00 215.00 215.00
10/23/2018 Biilabie 0.00 T@7
Bi|led G:103173 11/1/2018 CTF-C./N11273/25629 0.00
Prepare correspondence to the defendant/ 0.00

signatory regarding the court order and
compliance; correspondence to Earl E. Oliver,
Field Representative, trust fund office regarding
status of the litigation

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 9 of 17 PagelD #:62

 

4/3/2019 l\/icGANN, KETTERi\/iAN & RlOUX
10:17 AlVl Slip Listing Page 6
Slip iD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Biil Status
Description Reference Variance
578935 Tii\/iE DPl\/l 0.20 215.00 43.00
11/5/2018 Biilabie 0.00 T@7
Bi|led G:103357 12/3/2018 CTF-C./N11273/25629 0.00
Review file for current status; review the court 0.00
docket
578936 Tii\/lE DPl\/l 0.50 215.00 107.50
11/6/2018 Biilabie 0.00 T@7
Bi|led G:103357 12/3/2018 CTF-C./N11273/25629 0.00
Prepare correspondence to Earl E. Oliver, Field 0.00
Representative, trust fund office regarding status of
the litigation and request for reporting status of the
defendant / signatory; note to file regarding same
578943 Til\/lE DPl\/i 0.10 215.00 21_50
11/6/2018 Biilabie 0.00 T@7
Biiied G:103357 12/3/2018 CTF-C./N11273/25629 0.00
Review correspondence from Earl E. Oliver, Field 0.00
Representative, trust fund office regarding the lack
of reports and possible FRC.
579776 Til\/lE DPl\/l 0.40 215_00 86.00
11/21/2018 Biilabie 0.00 T@7
Bi|led G:103357 12/3/2018 CTF-C./N11273/25629 0.00
Review correspondence from the fund office 0.00
regarding the monthly litigation status report;
update status of the case and future steps to be
taken; review the attorney fees and update since
the last report
581316 Tii\/lE DPi\/l 0.75 215.00 161.25
12/31/2018 Biilabie 0.00 T@7
Bi|led G:103496 1/2/2019 CTF-C./N11273/25629 O_OO
Review e~mail sent by the U.S. Dist. Court for the 0.00
Northern Dist. of illinois regarding l\/ilNUTE entry
before the Honorabie i\/latthew F. Kenneliy: Status
hearing set for 1/3/2019 at 9130 Al\/l. ; downioad
documents to the file folder; print document and
enclose in file; correspondence to the fund office
regarding current status of the reporting
581815 Tii\/lE DPl\/l 0.70 215.00 150.50
1/7/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Correspondence to Earl E. Oliverl Field 0.00

Representative, trust fund office regarding staus of
the reporting; correspondence to John Conkliln,
audit coordinatorl Chicago Carpenter Trust Funds
regarding status of the Financial Contract Review;
review the court docket

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 10 of 17 PagelD #:63

 

 

4/3/2019 l\/chANN, KETTERi\/lAN & RiOUX
10:17 Al\/l Slip Listing Page 7
Slip lD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Biil Status
Description Reference Variance
581816 Til\/iE DPi\/i w m
1/8/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Mer 0.00
m
W
m
m,
581818 Tii\/iE DPi\/i * w *
1/10/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
” "»=':»- 0.00
581819 Tii\/iE DPi\/i * m *
1/10/2019 Biilabie 0.00 T@7
Bi|led G:103655 2l1/2019 CTF-C./N11273/25629 0.00
… 0.00
aw
581821 Tii\/iE DPi\/l 0.50 215.00 107.50
1/11/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Review correspondence from John Conkliin, audit 0.00
coordinator, Chicago Carpenter Trust Funds
regarding the Financial Contract Review scheduled
for Jan 18; correspondence to Conklin regarding
the l\/lotion for Rule to Show Cause scheduled for
Jan 17.
581825 Til\/lE DPi\/i 2.00 215.00 430_00
1/10/2019 Biilabie 0.00 T@7
Bilied G:103855 2l1/2019 CTF-C./N11273/25629 0.00
Review file for compliance with the court order 0.00
from the signatory contractor pursuant to Judge
Kennelly order; prepare l\/lotion for Rule to Show
Cause for failure to comply with the court's order;
prepare exhibits notice of filing and proposed Rule
Order.
581826 Til\/lE DPi\/l 0.20 215.00 43.00
1/12/2019 Biilabie 0.00 T@7
Bi|led G:103655 2l1/2019 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00

Northern Dist. of illinois regarding l\/lOTlON by
Plaintiffs Chicago Regional Council of Carpenters
Apprentice 8 Trainee Program Fund, Chicago
Regionai Council of Carpenters Supplemental

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 11 of 17 PagelD #:64

 

4/3/2019 l\/icGANNl KETTERi\/iAN & RiOUX
10:17 Ai\/i Slip Listing Page 8
Slip iD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate info
Posting Status Case Est. Time Biil Status
Description Reference Variance
Retirement Fund, Chicago Regional Council of
Carpenters Welfare Fund, Trustees of the Chicago
Regional Council of Carpenters Pension Fund for
rule to show cause (Attachments: # (1) Exhibit)
NOTICE of i\/iotion by Daniel P. lVicAnally for
presentment of motion for rule to show cause, [14]
before Honorabie l\/latthew F. Kennelly on
1/17/2019 at 09:30 Ai\/l. (i\/icAnally, Daniei);
downioad documents to the file folder; print
document and enclose in file.
582240 Til\/iE DPi\/i 0.50 215.00 107.50
1/16/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Prepare for court status/motion hearing; review file 0.00
for current status and most recent activity;
telephone conversation with trust fund regarding
status of the litigation; review court docket to
confirm that the case will be called for status
582241 Tii\/iE DPi\/i 1.25 215.00 268.75
1/17/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Travel to / from court; attend court appearance at 0.00
the U.S. District Court for the Northern District of
illinois before Judge Kennelly; telephone
conference with the fund office regarding outcome
of the court hearing; note to file regarding same
582513 Til\/lE NEK 0.70 215.00 150_50
1/2/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C_/N11273/25629 0.00
Reviewing correspondence from Daniel P l\/chnally 0.00
on matter as well as reviewing docket, file, and
notes on matter for court appearance Also
drafting and filing appearance in matter as well.
582515 Til\/lE NEK 1.10 215_00 236.50
1/3/2019 Biilabie 0.00 T@7
Biiied G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Travel to and from court for appearance in matter 0.00
as well as actual court appearance Also reviewing
docket entry following appearance
582651 Tii\/iE DPl\/l 0.10 215.00 21.50
1/3/2019 Biilabie 0.00 T@7
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00

Northern Dist. of illinois regarding i\/liNUTE entry
before the Honorabie l\/iatthew F. Kennelly: Status
hearing held on 1/3/2019 and continued to

4/3/2019

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 12 of 17 PagelD #:65

10:17 Ai\/i Slip Listing

Slip iD ATTORNEY
Dates and Time Activity
Posting Status Case
Description Reference
1/17/2019 at 9;30 a.m. ; downioad documents to

the file folder; print document and enclose in file.

582852 Tii\/lE DPi\/i
1/18/2019 Biilabie
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629
Review e~mail sent by the U.S. Dist. Court for the
Northern Dist. of illinois regarding l\/ilNUTE entry

before the Honorabie l\/latthew F. Kennei|y: Status

hearing and motion hearing held on 1/17/2019.

i\/lotion for rule to show cause [14] is granted

Order to follow with a return date of 2/14/2019 at

9:30 a.m. ; downioad documents to the file folder;

print document and enclose in file

582654 Tii\/iE DPl\/l
1/25/2019 Biilabie
Bi|led G:103655 2/1/2019 CTF-C./N11273/25629
Review file for current status; review the court

docket; Review e-mail sent by the U.S. Dist. Court

for the Northern Dist. of illinois regarding RULE to

Show Cause order signed by the Honorabie

l\/latthew F. Kennelly on 1/17/2019:it is hereby

ordered that a Rule to Show Cause is issued

against Robert Housman and that Robert

Housman is ordered to appear before this

i-lonorable Court on February 14, 2019 at 9:30 a.m.

in Courtroom 2103 at the Dirksen Federal Bui|ding,

219 South Dearborn, Chicago, illinois and show

cause, if any there be, why he should not be held in
contempt of this Court l\/laiied notice.; downioad
documents to the file folder; print document and

enclose in file; telephone conference with fund

office regarding same

582698 Tii\/iE DPi\/i

1/28/2019 Biilabie

Bi|led G:103655 2/1/2019 CTF-C./N11273/25629
Prepare correspondence to the defendant /

signatory regarding the Rule Order and request for

compliance; prepare correspondence to the Legal

Process Server regarding service

582986 Tii\/lE DPl\/i

1/30/2019 Biilabie

Bi|led G:103655 2/1/2019 CTF-C./N11273/25629
Review correspondence from the fund office

regarding the monthly litigation status report;

update status of the case and future steps to be

taken; review the attorney fees and update since

the last report

|\/|CGANN, KETTER|V|AN & R|OUX

Units

DNB Time
Est. Time
Variance

0.20
0.00
0.00
0.00

0.40
0.00
0.00
0.00

Rate
Rate lnfo
Biil Status

215.00
T@7

215.00
T@7

215_00
T@7

215.00
T@7

Page 9

Slip Value

43.00

107.50

215.00

86.00

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 13 of 17 PagelD #:66

 

4/3/2019 l\/chANN, KETTERi\/iAN & RiOUX
10:17 Al\/l Slip Listing Page 10
Slip iD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Biil Status
Description Reference Variance
583583 Til\/iE DPi\/i 0.40 215.00 86.00
2/1/2019 Biilabie 0.00 T@7
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Review correspondence from the Legal Process 0.00
Server regarding service of the Ruie to Show
Cause; note to file regarding same; prepare the
return of service; electronically file the document
with the U.S. District Clerk.
583584 Tii\/lE DPl\/l 0.75 215.00 161.25
2/13/2019 Biilabie 0.00 T@7
Bilied G:103837 3/4/2019 CTF-C_/N11273/25629 0.00
Prepare for court status/motion hearing; review file 0.00
for current status and most recent activity;
telephone conversation with trust fund regarding
status of the litigation; review court docket to
confirm that the case will be called for status;
correspondence to Earl E. Oliverl Field
Representative, trust fund office regarding same
583585 Til\/lE DPi\/i 1.00 215.00 215.00
2/14/2019 Biilabie 0.00 T@7
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629 0_00
Travel to / from court; attend court appearance at 0.00
the U.S. District Court for the Northern District of
illinois before Judge Kennelly; telephone
conference with the fund office regarding outcome
of the court hearing; note to file regarding same
583588 Til\/lE DPi\/i 0.75 215.00 181.25
2/14/2019 Biilabie 0.00 T@7
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Prepare Order for review and approval by Judge 0.00
Kennelly for contempt of Robert Housman, $1000
per day fine and status hearing for i\/iarch 7, 2019;
correspondence to Judge Kennelly proposed order
regarding same
583591 Tii\/iE DPi\/l 0.10 215.00 21.50
2/2/2019 Biilabie 0.00 T@7
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Review e-mai| sent by the U.S. Dist. Court for the 0.00

Northern Dist. of illinois regarding AFF|DAV|T of
Service filed by Plaintiffs Chicago Regionai Council
of Carpenters Apprentice & Trainee Program Fund,
Chicago Regional Council of Carpenters
Supplemental Retirement Fund, Chicago Regionai
Council of Carpenters Welfare Fund, Trustees of
the Chicago Regional Council of Carpenters
Pension Fund regarding Order of Default and Ru|e
to Show Cause served on Robert Housman on
01/29/2019 (i\/chnally, Daniel) ; downioad

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 14 of 17 PagelD #:67

4/3/2019 i\/icGANN, KETTERl\/lAN & RlOUX
10:17 Al\/i Slip Listing Page 11
Slip iD /-\TTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate info
Posting Status Case Est. Time Biil Status
Description Reference Variance

 

documents to the file folder; print document and
enclose in file

583608 Til\/lE DPl\/i 0.75 215.00 161.25
2/15/2019 Biilabie 0.00 T@7
Bilied G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Review correspondence from the judge's 0.00

chambers regarding the proposed court order and
request for modifications; modify the order;
correspondence to the Court regarding same.

584005 T|l\/iE DPl\/l 0.10 215.00 21.50
2/21/2019 Biilabie 0.00 T@7
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00

Northern Dist. of illinois regarding l\/liNUTE entry
before the Honorabie i\/iatthew F. Kennelly: Show
cause hearing held on 2/14/2019. Robert Housman
fails to appear and is held in contempt of Court
Order to follow. Status hearing set for 3/7/2019 at
9:30 a.m. i\/iailed notice ; downioad documents to
the file folder; print document and enclose in filel

584006 Tii\/iE DPl\/l 0.50 215.00 107.50
2/21/2019 Biilabie 0.00 T@7
Biiled G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Review file for current status; review the court 0.00

docket for the contempt order; correspondence to
the minute clerk / courtroom deputy requesting

status
584007 Tii\/lE DPi\/l 0.10 215.00 21.50
2/25/2019 Biilabie 0.00 T@7
Biiied G:103837 3/4/2019 CTF-C./N11273/25629 0_00
Review e-mail sent by the U.S. Dist. Court for the 0.00

Northern Dist. of illinois regarding ORDER OF
CONTEi\/iPT AGA|NST ROBERT HOUSl\/lAN,
signed by the Honorabie i\/latthew F. Kennelly on
2/21/2019. ; downioad documents to the file folder;
print document and enclose in file.

584008 Tii\/lE DPl\/i 1.00 215.00 215.00
2/28/2019 Biilabie 0.00 T@7
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629 0.00
Prepare correspondence to the defendant/ 0.00

signatory regarding the Order of Contempt against
Robert Housman personally, $1,000 per day fine
and outline of compliance with the court orders

584()09 T||\/lE DP|\/| 0.50 215.00 107.50
2/26/2019 Biilabie 0.00 T@7
Bi|led G1103837 3/4/2019 CTF-C./N11273/25629 0.00

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 15 of 17 PagelD #:68

4/3/2019
10:17 Al\/i Slip Listing

Slip lD ATTORNEY
Dates and Time Activity
Posting Status Case
Description Reference
Prepare correspondence to the process server

regarding service of the contempt order on

Housman; prepare certified mail and UPS deiilvery.

584221 Tii\/iE DPi\/i
2/27/2019 Biilabie
Bi|led G:103837 3/4/2019 CTF-C./N11273/25629
Review correspondence from the Legal Process

Server regarding service of the Contempt order;

Review e-mail sent by the U.S. Dist. Court for the
Northern Dist. of illinois regarding AFF|DAV|T of

Service filed by Plaintiffs Chicago Regionai Council

of Carpenters Apprentice & Trainee Program Fund,
Chicago Regional Council of Carpenters

Supplemental Retirement Fundl Chicago Regional
Council of Carpenters Welfare Fund, Trustees of

the Chicago Regional Council of Carpenters

Pension Fund regarding Letter and Order served

on Amy Housman, daughter of Robert Housman

on 02/27/2019 (l\/chnally, Daniel) ; downioad

documents to the file folder; print document and

enclose in file.

584654 Tii\/iE DPl\/l
3/8/2019 Biilabie
Bi|led G:103997 4/1/2019 CTF-C./N11273/25629
Prepare for court status/motion hearing; review file

for current status and most recent activity;

telephone conversation with trust fund regarding

status of the litigation; review court docket to

confirm that the case will be called for status;

confer with attorney David Whitfield regarding

status of the audit / Financial Contract Review and
compliance' telephone conference with i\/lichaei A.
Villarreal, SeniorAudit Coordinator, Chicago

Regional Council of Carpenters Benefit Funds

regarding same telephone conference with Robert
l-iousman at the defendant / signatory regarding

same

584692 Til\/|E DFW
3/6/2019 Biilabie
Bil|ed G:103997 4/1/2019 CTF-C./N11273/25629
w

. _
w. . i .

Wi. _ i .

I\/chANN, KETTER|\/|AN & RlOUX

Units

DNB Time
Est. Time
Variance
0.00

Page 12

Rate Slip Value
Rate lnfo
Biil Status

215.00 86.00
T@7

215.00 322.50
T@7

T@7

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 16 of 17 PagelD #:69

 

4/3/2019 l\/chANN, KETTERi\/lAN & RlOUX
10:17 Ai\/i Slip Listing Page 13
Slip lD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Biil Status
Description Reference Variance
584893 Tii\/iE DFW / 0 w 200.00 w
3/7/2019 Biilabie 0.00 T@7
Biiled G:103997 4/1/2019 CTF-C./N11273/25629 0.00 2,0€7»0<.9
attended court hearing 0.00
584734 Til\/lE DPl\/l a 2* *
3/8/2019 Biilabie 0.00 T@7
Bi|led G:103997 4/1/2019 CTF-C./N11273/25629 0.00
W 0.00
Wr
m
NE-
585584 Til\/iE DPi\/i 0.40 215.00 86.00
3/8/2019 Biilabie 0.00 T@7
Bi|led G;103997 4/1/2019 CTF-C./N11273/25629 0.00
Review e-mail sent by the U.S. Dist. Court for the 0.00
Northern Dist. of illinois regarding l\/llNUTE entry
before the Honorabie i\/latthew F. Kennelly: Status
hearing held on 3/7/2019. Order of contempt
entered on 2/21/2019 is vacated Any fine which
might have accrued is also vacated Status hearing
set for 4/10/2019 at 9:30 a.m. i\/lailed notice ;
downioad documents to the file folder; print
document and enclose in file; telephone
conference with Earl E. Oliver, Field
Representative, trust fund office regarding same
586093 Til\/lE DPl\/i 0.50 215.00 107.50
4/1/2019 Biilabie 0.00 T@7
WIP CTF-C./N11273/25629 0.00
Review file for current status; review the court 0.00
docket; correspondence to Earl E. Oliver, Field
Representative, trust fund office regarding the trust
funds' claim of ER|SA contributions liquidated
damages interest and dues; telephone conference
with Oliver regarding same
586189 TllVlE DPi\/i 1.00 215.00 215.00
4/1/2019 Biilabie 0.00 T@7
VVIP CTF-C./N11273/25629 0.00
Prepare affidavit for Kristina l\/l. Guastaferri, CPA, 0.00

Administrator Chicago Regional Council of
Carpenters‘ Trust Funds in support of the Trust
Funds' motion for defaultjudgment; affidavit to
support claim for ER|SA fringe benefit
contributions and calculation of liquidated
damages and interest pursuant to the terms of the
trust agreements and internal Revenue Code;
prepare correspondence to Guastaferri, regarding
the affidavit and request for execution.

Case: 1:18-cv-05489 Document #: 23-3 Filed: 04/04/19 Page 17 of 17 PagelD #:70

 

4/3/2019 i\/icGANN, KETTERl\/iAN 8 RlOUX
10:17 Al\/l Slip Listing Page 14
Slip lD ATTORNEY Units Rate Slip Value
Dates and Time Activity DNB Time Rate lnfo
Posting Status Case Est. Time Biil Status
Description Reference Variance
586190 Til\/iE DPi\/i 0.75 215.00 161.25
4/2/2019 Biilabie 0.00 T@7
VViP CTF-C./N11273/25629 0.00
Review file for all entries for the attorney billings 0.00
and costs incurred; compare with work performed
on the file; prepare attorney fee declaration /
affidavit and exhibits
586191 Til\/iE DPl\/l 1.25 215.00 268.75
4/3/2019 Biilabie 0.00 T@7
VViP CTF-C./N11273/25629 0.00
Prepare motion for default judgment for the trust 0.00
fund claims and ER|SA damages prepare exhibits;
review judge's schedule for hearing date and time;
prepare notice of motion and certificate of service
586192 Til\/iE DPi\/l 0.75 215.00 161.25
4/3/2019 Biilabie 0.00 T@7
VViP CTF-C./N11273/25629 0.00
E|ectronically file the motion; prepare courtesy 0.00
copy; prepare proposed judgment order;
correspondence to the court regarding the
proposed order.
Grand Total
Biilabie n g
Unbiliabie 0.00 0.00
Total q w
_ , y ~
z?' 7a ti, 073515
é"¢?¢//‘ f C/O' 5 tl’ if ¢/@cy_ §§
v ~ /5 £/ .
$e/u/<,z. 225 /;/;0. ad
Uf§ maritian (@) //2_£0

//'c/)#'@-/

 

f @,7/0. 35

